Exhibit 10

 

SALES AGREEMENT

 

THIS AGREEMENT is made and entered into as of the      day of March 2005, by and
between ROWE PROPERTIES, INC, a Virginia corporation (hereinafter “Seller”) and
HASH INVESTMENTS, LLC. a Virginia Limited Liability Company (hereinafter
“Purchaser”).

 

RECITALS

 

WHEREAS, Seller is the owner of certain real property and improvements thereon
located in the Town of Christiansburg, Virginia consisting of approximately 37
acres more or less, including two (2) buildings, having a street address of 405
& 406 Cambria Street, Christiansburg, Virginia, and shown on
                     County Tax Map as Tax Parcels 465-A-3A, 466-A-1,2
(hereinafter the “Property”). The Property is more particularly described on
Exhibit A attached); and

 

WHEREAS, Purchaser desires to purchase from the Seller, and the Seller desires
to sell to Purchaser, the Property, together with all rights appurtenant thereto
and all benefits belonging, including Miscellaneous Rights (as herein defined)
and entitlements to development of the Property granted by governmental or
quasi-governmental bodies or entities having jurisdiction or authority over the
Property for the development, construction and operation of a residential
community and related site improvements (collectively, being referred to as the
“Project”) in accordance with and subject to the terms and conditions set forth
herein, and

 

WHEREAS, Purchaser desires to purchase the Property on the terms and subject to
the conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions.

 

For all purposes of this Agreement, the following terms shall have the
respective meanings set forth below:

 

(a) “Bankruptcy Code” shall have the meaning ascribed to it in Paragraph 20.

 

(b) “Closing Date” shall mean the date of Closing provided for in Paragraph 10;
and “Closing” shall be described in Paragraph 10 of this Agreement.

 

(c) “Deposit” shall mean the sums in cashier’s or certified checks, or wire
transfers, paid by Purchaser to the Escrow Agent, or the Seller, pursuant to
Paragraph 4 (a).

 

(d) “Escrow Agent” shall mean the national title company chosen by Purchaser,
and approved by Seller, which the parties stipulate to be
                                                                     .



--------------------------------------------------------------------------------

(e) “Insolvency Laws” shall have the meaning ascribed to it in Paragraph 20.

 

(f) “Outside Date” shall mean the day by which all conditions to Closing must be
satisfied or waived which shall be the later to occur of: (i) one hundred thirty
(130) days following the Ratification Date or (ii) July 31, 2005.

 

(g) “Re-zoning Phase” shall mean the period of time after the Ratification Date
that Purchaser shall be afforded to apply for and secure all applicable
governmental approvals for residential use of the Property.

 

(h) “Permitted Exceptions” shall mean (i) any preprinted exceptions to title
appearing on any title insurance commitment (other than those typically deleted
by appropriate Owner’s affidavit); (ii) such liens, defects or encumbrances on
the Property as would be disclosed by an examination of title, and of which
Purchaser has advised Seller in writing prior to thirty (30) days after the date
of full ratification of this Agreement (which exceptions will not result in an
inability of the Seller to convey good marketable title to Purchaser nor
preclude Purchaser, in Purchaser’s reasonable judgment, from developing the
Property for residential use); (iii) those easements or encumbrances required by
governmental agencies and agreed to by the Seller and Purchaser and/or (iv).any
and all leases respecting the Property. The term Permitted Exceptions shall also
mean and include (i) the lien of real estate taxes not yet due and payable, (ii)
all matters revealed in the Title Commitment to be obtained by Purchaser which
are expressly approved or deemed approved by Purchaser, (iii) all building,
zoning, and other state, county or federal laws, codes and regulations (whether
existing or proposed) affecting the Property, including all proffers relating to
the zoning of the Property and (iv) any title exception created directly or
indirectly by any act or omission of Purchaser or its representatives, agents,
employees or invitees.

 

(i) “Purchase Price” shall mean Two Million Dollars ($2,000,000.00)

 

(j) “Ratification Date” shall mean the date the Seller and Purchaser execute
this Agreement and shall commence the beginning of the “Study Period”.

 

(k) “Study Period” shall have the meaning ascribed to it as set forth in
Paragraph 5 (a).

 

2. Purchase and Sale of Property.

 

(a) On the Closing Date, and subject to the terms and conditions of this
Agreement, Seller agrees to sell and convey, or cause to be conveyed, and
Purchaser agrees to purchase, the Property. The Property shall be sold and
conveyed to Purchaser free and clear of all liens, encumbrances, easements,
covenants, conditions, leases, and other matters affecting title, except for the
Permitted Exceptions.

 

(b) Purchaser shall obtain from a nationally recognized title insurer reasonably
acceptable to Seller, and deliver a copy thereof to Seller, a commitment of
title



--------------------------------------------------------------------------------

insurance for the Property (the “Title Commitment”). Purchaser shall have the
right to object to any exceptions contained in the Title Commitment, by giving
written notice to Seller and the Title Company prior to the expiration of the
Study Period, stating the matters to which Purchaser objects and the reasons
therefore (“Title Objections”), which shall in no event include Permitted
Exceptions. If Purchaser fails to notify Seller of any Title Objections on or
before the expiration of the Study Period, then Purchaser shall be deemed to
have approved all matters affecting title to the Property set forth in the Title
Commitment. If Purchaser timely gives notice of Title Objections, and if Seller
agrees to cure any such matter, then Seller shall have until the Closing Date to
cure such objections or exceptions to Purchaser’s satisfaction. If Seller fails
or is unable to cure such obligations or exceptions to Purchaser’s satisfaction,
Purchaser may: (i) waive such objection and, subject to other conditions being
satisfied or waived, proceed to Closing or (ii) terminate this Agreement by
providing written notice of such waiver or termination to Seller, whereupon
Purchaser shall, as its sole and exclusive remedy, receive the return of the
Deposit in accordance with this Agreement and the Escrow Agreement.

 

(c) Seller agrees that, after the Closing Date it will, at any time and from
time to time after the Closing Date, upon request of Purchaser, do, execute,
acknowledge or deliver, or will cause to be done, executed, acknowledged or
delivered, all such further acts, deeds, conveyances, and assurances as may
reasonably be required for better conveying, transferring, assuring and
confirming the Property to the Purchaser.

 

3. Terms of Payment.

 

On the Closing Date, Purchaser shall pay to Seller the Purchase Price by
cashier’s check or certified check, or by wire transfer. The full amounts of
Deposit, as is delivered to Seller pursuant to Paragraph 4(a) below, shall be
credited toward the Purchase Price at the time of Closing.

 

4. Deposit(s).

 

(a) Purchaser shall deliver to the Escrow Agent within three (3) days of the
Ratification Date the sum of Forty Thousand Dollars ($40,000.00) in immediately
available funds as a Deposit against the Purchase Price and other obligations of
Seller hereunder. Prior to making the Deposit, Seller, Purchaser and Escrow
Agent shall enter into an escrow agreement substantially in the form attached as
Exhibit B (the “Escrow Agreement”). The Escrow Agent shall deposit any funds he
receives into an interest bearing account(s) with a federally insured national
bank or other financial institution acceptable to Seller and Purchaser and shall
provide Seller and Purchaser with a copy of all deposited slips within
forty-eight (48) hours after issuance thereof. Escrow Agent shall hold the
Deposit in accordance with the terms of this Agreement and the Escrow Agreement.
In the event Purchaser fails to deliver the Deposit in accordance with this
Agreement and the Escrow Agreement, Seller may treat the same as a default by
Purchaser of this Agreement entitling Seller to, in addition to other rights and
remedies, terminate this Agreement by written notice to Purchaser.

 

(b) In the event Purchaser does not timely elect to terminate this Agreement
pursuant to Paragraph 6(a) below, the entire Deposit(s), and any interest
accrued thereon, shall



--------------------------------------------------------------------------------

be delivered by the Escrow Agent to the Seller on the ninety first day (91st)
day after the Ratification Date of this Agreement, and the entire Deposit and
any interest accrued thereon shall thereafter be non-refundable except where
this agreement expressly provides otherwise or upon Seller’s default hereunder.

 

5. Study Period.

 

(a) At anytime or times until one hundred twenty (120) days after the
Ratification Date of this Agreement (hereinafter the “Study Period”), Purchaser
and/or its agents and representatives shall, at Purchaser’s sole risk and
expense, and subject to the terms, conditions and restrictions of Paragraph 5(b)
below, have the right to enter upon the Property for purposes of conducting such
surveys and engineering tests, including test borings, inspections,
investigations, and/or studies as Purchaser deems necessary or desirable in
order to determine whether the Property is suitable for Purchaser’s intended use
thereof. Purchaser agrees to furnish Seller, at no expense to the Seller, with
two (2) copies of all results, reports, drawings, etc. of the above within three
(3) days after they are received by the Purchaser and, to the extent assignable,
Purchaser shall assign to Seller all of Purchaser’s right, title, and interest
in and to such copies and the information they contain, effective upon
termination of this Agreement for any reason other than Seller’s default
hereunder. In addition, Purchaser may conduct such architectural, economic, and
other studies of the Property, as Purchaser may deem desirable including those
respecting zoning and other matters that may affect the Project and/or the use
of the Property for residential development.

 

In the event that Purchaser determines, in its sole discretion, that the
Property is not suitable for Purchaser’s intended use thereof, then Purchaser
may terminate this Agreement by delivery of written notice thereof to Seller on
or before the end of the Study Period, and the Deposit, including any interest
accrued thereon, shall be refunded in its entirety to Purchaser. If Purchaser
fails to timely deliver notice of termination prior to the expiration of the
Study Period, Purchaser shall be deemed to have accepted the condition of the
Property and waived any right of termination absent a default by Seller of its
obligation to deliver good and marketable title at Closing. Purchaser recognizes
that time is of the essence with respect to its rights and obligations under
this Agreement, including its right to terminate during the Study Period, and
that upon failure to exercise its right to terminate during the Study Period,
the Deposit shall be deemed non-refundable and shall be paid over to Seller in
accordance with Paragraph 4(b) and the Escrow Agreement.

 

(b) Purchaser and Seller shall develop and jointly approve a plan to permit an
orderly and comprehensive test boring analysis to be conducted at the Property
by Purchaser, at Purchaser’s cost. Such plan also shall detail the extent of
permissible tree removal. Subject to the provisions of such plan, (i) Purchaser
shall promptly restore any damage to the Property caused by Purchaser’s tests or
studies of the Property upon the occurrence of such damage, and return the
Property to its prior condition, and (ii) Purchaser shall indemnify, defend and
hold harmless Seller from and against any and all costs (including reasonable
attorneys’ fees and costs), damages and liabilities, causes of action, or
threats thereof, incurred by or asserted against Seller as a result of the
access to or entry upon the Property by Purchaser, its agents, employees, or
contractors, including, without limitation, claims for personal injury, property
damage, and



--------------------------------------------------------------------------------

services rendered or materials furnished to or for the account of Purchaser.
Notwithstanding anything set forth to the contrary in this Agreement,
Purchaser’s restoration and indemnification obligations as set forth in this
Section shall survive termination or Closing. Purchaser is expressly prohibited
from conducting an environmental study of the Property beyond the scope of a
Phase I environmental study without the prior written consent of Seller, unless
the Phase I study indicates the possible presence of environmental issues, in
which case, Purchaser shall have the right, subject to its obligations and the
conditions under this Paragraph 5(a), to conduct such additional environmental
studies as Purchaser deems warranted.

 

(c) If this Agreement is terminated for any reason whatsoever, other than
default by Seller hereunder, Purchaser agrees to deliver to Seller, upon request
and without charge, copies of any additional test borings, studies, engineering
data, drawings, surveys, title reports, etc. prepared by Purchaser, or its
agents, subsequent to the date of this Agreement, and to the extent assignable,
this data shall then become the property of Seller.

 

(d) Purchaser acknowledges that Purchaser will have independently and personally
inspected the Property and that Purchaser has entered into this Agreement based
upon its ability to make such examination and inspection. The Property is to be
sold to and accepted by Purchaser at Closing in its then present condition, “AS
IS, WITH ALL FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTIES BY SELLER TO
PURCHASER OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,” (other than the special
warranty of title to be included in the Deed); including specifically (without
limiting the generality of the foregoing), any representation or warranty of, as
to or respecting: (i) the soil conditions existing at the Property for any
particular purpose or developmental potential; (ii) the presence or absence of
any hazardous substances or matter in or on the Property; (iii) compliance of
the Property with any applicable laws, regulations or other governmental
requirements; (iv) the suitability of the Property for the Project or any other
purpose and (v) the accuracy of any information provided by Seller to Purchaser
(if any). Purchaser further acknowledges that Seller’s willingness to sell the
Property to Purchaser at the Purchase Price stated in this Agreement has been
induced, in part, by the agreement of Purchaser to purchase the Property
“as-is”.

 

6. Additional Undertakings of Seller.

 

(a) On the Closing Date, the Seller agrees to execute, acknowledge, and deliver,
or cause to be executed, acknowledged, and delivered, to Purchaser a Special
Warranty Deed, in form attached as Exhibit C and in proper form for recording,
conveying the Property to Purchaser, free and clear of all liens, encumbrances,
covenants, conditions, and other matters affecting title, except the Permitted
Exceptions.

 

(b) Seller agrees to give possession and occupancy of the Property to Purchaser
at the time of Closing, subject to any existing tenancies, and in the event
Seller shall fail to do so, Seller shall become and thereafter be a tenant by
sufferance of Purchaser and Seller hereby waives all notice to quit as provided
by the laws of the Commonwealth of Virginia.

 

(c) Between the Ratification Date of this Agreement and the Closing Date, Seller
agrees that, except for matters pertaining to the purchase of the Property by
Purchaser



--------------------------------------------------------------------------------

(including the liens granted in connection with the financing of the same) and,
it will not, without in each instance first obtaining the written consent of
Purchaser, (i) voluntarily grant, create, assume or permit to exist any lien,
lease (except for leases having a term of one (1) year or less or that afford
the landlord the right to terminate upon sixty (60) days notice) encumbrance,
easement, covenant, condition, right-of-way or restriction upon the Property
other than the Permitted Exceptions, or (ii) voluntarily take any action
adversely affecting the title to the Property as it exists on the Ratification
Date of this Agreement.

 

(d) Except as otherwise provided in this Agreement, Seller agrees to pay all
expenses incurred by it in connection with the negotiation, execution, and
performance of this Agreement and the transactions contemplated hereby,
including the fees and expenses of its legal counsel.

 

7. Additional Rights of Seller.

 

(a) Purchaser agrees that Seller’s prior review and approval is required of any
application Purchaser seeks to file respecting a change in zoning of the
Property and that Seller shall have the right to condition such approval on any
change in zoning being effective, at Seller’s election, only upon Closing.
Moreover, Seller shall have the right to condition its consent to any
application for a change in zoning upon Purchaser and its principals executing
an agreement in form and content satisfactory to Seller, pursuant to which, any
costs and expenses, including without limitation, legal fees and tax increase
associated with the change in zoning, are paid in full by Purchaser and/or, its
Principals (an “Indemnification Agreement”).

 

(b) Purchaser agrees to provide Seller with any financial documents and
statements as reasonably requested by Seller, evidencing that the Purchaser’s
resources are sufficient to pay the Purchase Price on the Closing date..

 

8. Additional Obligations of Purchaser

 

(a) Purchaser agrees, at its sole cost and expense, to diligently pursue any and
all governmental approvals and zoning changes necessary to allow for the use of
the Property as contemplated by the Project and to take all reasonable steps
required for securing such approvals or assurances of approvals on or before the
expiration of the Study Period, including, but not limited to, the timely filing
of applications and additional information which may be reasonably requested by
the applicable governmental authorities. If approved, Purchaser agrees to
promptly and diligently perform work in accordance with the Site Plan.

 

(b) Purchaser covenants and agrees that it will timely advise Seller of all
meetings and hearings, both public and non-public, pertaining to approval of the
Project so that Seller may attend the same and Purchaser shall timely provide
Seller with copies of all correspondence and communications pertaining to the
same. Purchaser agrees to give Seller no less than twenty-four (24) hours oral
notice as to any such meetings.



--------------------------------------------------------------------------------

9. Conditions Precedent to Closing.

 

(a) The obligation of Purchaser to purchase the Property shall be subject to the
following conditions (all or any of which may be waived, in whole or in part, by
Purchaser):

 

(i) With the exception of Permitted Exceptions, on the Closing Date, no part of
the Property shall be or about to be acquired, or shall previously have been
acquired by authority of any governmental authority in the exercise of its power
of eminent domain or by private purchase in lieu thereof, nor on the Closing
Date shall there be any threat or imminence of any such acquisition or purchase;
and

 

(ii) Title to the Property shall be marketable, good of record and in fact, and
free and clear of all liens, encumbrances, easements, leases, conditions, and
other matters affecting title other than the Permitted Exceptions.

 

(b) The obligations of Seller to proceed to Closing shall be subject to the
following conditions (all of which may be waived, in whole or in part, by
Seller):

 

(i) Purchaser’s not being in default of any of its obligations under this
Agreement.

 

10. Closing.

 

(a) The Closing Date of the purchase and sale of the Property shall occur within
ten (10) days following the earlier of (i) the issuance of governmental
approvals allowing for the Project or (ii) expiration of the Study Period. The
Closing shall be held at the offices of a local attorney of Purchaser’s
selection (the “Closing Agent”). In the event the closing does not occur with
the time set forth above (unless caused by the Seller’s default hereunder, or an
unfulfilled condition to Closing as set forth herein), the Purchaser will be
deemed to have defaulted and the Deposit(s), and any interest accrued thereon,
shall be retained by the Seller, as liquidated damages and not as a penalty, the
parties acknowledging that damages are difficult to calculate and that the
Deposit represents a fair estimate by both of them of damages.

 

(b) At Closing, Purchaser shall pay the Purchase Price (less the Deposit) plus
amounts sufficient to satisfy the costs allocated to Purchaser pursuant to
Paragraph 10 (e) and (f) below to Seller and execute, acknowledge (if necessary)
and deliver originals of the following documents:

 

(i) Evidence reasonably satisfactory to the Title Company that: (i) as of the
date of Closing, Purchaser is duly organized and validly existing, qualified to
do business and in good standing in the state of its formation and in the
Commonwealth of Virginia; and (ii) the execution, delivery and performance of
this Agreement by Purchaser and the individuals executing for and on behalf of
Purchaser has been duly authorized and approved by all requisite corporate or
partnership action, as applicable.



--------------------------------------------------------------------------------

(ii) Such other documentation as the Title Company may reasonably require.

 

(c) At Closing, Seller shall deliver or cause to be delivered to Purchaser the
following:

 

(i) a fully executed Special Warranty Deed in the form attached hereto as
Exhibit C conveying the Property, in fee simple, subject only to the Permitted
Exceptions;

 

(ii) non-foreign Seller affidavit complying with the requirements of Section
1445 of the Internal Revenue Code in the form attached as Exhibit D;

 

(iii) such disclosures and reports as are required by applicable state and local
law in connection with the conveyance of real property;

 

(iv) evidence reasonably satisfactory to the Title Company that (i) as of the
date of Closing, Seller is duly organized and validly existing, qualified to do
business and in good standing in the state of its formation and in the
Commonwealth of Virginia, and (ii) the execution, delivery and performance of
this Agreement by Seller and the individuals executing for and on behalf of
Seller has been duly authorized and approved by all requisite corporate or
partnership action, as applicable; and

 

(v) if applicable, a bill of sale with regard to any personal property located
in or about the Property.

 

(d) The delivery of the documents and the payment of the sums to be delivered
and paid at the Closing shall be accomplished through an escrow with the Escrow
Agent.

 

(e) Real estate taxes, similar prepaid expenses and rents shall be adjusted as
of the Closing Date and shall be assumed thereafter by Purchaser. Taxes, general
and special, are to be adjusted according to the certificate of taxes issued by
the taxing authority.

 

(f) Seller shall pay or cause to be paid one-half (½) of the tax imposed in
connection with the purchase and sale of the Property, and Purchaser shall pay
one-half (½) of such tax. Purchaser shall pay for all other expenses of
examination of title, all fees, charges, and expenses of the Closing Agent, the
tax certificate and all other recording fees and closing expenses, including
recordation fees and expenses for any mortgage or deed of trust securing
Purchaser financing of the Property or the Purchase thereof.

 

(g) Seller agrees to give an owner’s affidavit at Closing in customary form, as
required to evidence the absence of claims which would give rise to mechanic’s
liens and the absence of parties in possession. The Seller agrees to give a
certificate at the Closing as to the Seller’s tax status in compliance with the
provisions of Section 1445 of the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

11. Termination.

 

(a) If all conditions precedent to Purchaser’s obligation to purchase the
Property have been satisfied and Purchaser defaults in purchasing the Property
on the Closing Date as required by this Agreement, the Seller will retain the
Deposit, and any interest accrued thereon, and thereupon this Agreement shall
automatically terminate and none of the parties shall have any further liability
to the other under this Agreement, except as noted below in the next sentence.
Seller’s sole and exclusive remedy for Purchaser’s default shall be to retain
the Deposit, as liquidated damages; and to receive copies of all test results,
reports, drawings, etc. as required pursuant to Paragraph 5(b) of this
Agreement; and the cost of restoring the Property to the condition existing as
of the Ratification Date hereof, in the event Purchaser shall fail to so restore
the Property and the cost of satisfying and releasing any mechanic’s liens
resulting from actions taken by Purchaser and as well as any rights or remedies
reserved to Seller under any Indemnification Agreement.

 

(b) This Agreement shall be null and void unless ratified by all parties on or
before March 15, 2005.

 

12. Entire Agreement.

 

No change or modification of this Agreement shall be valid unless the same is in
writing signed by the parties hereto. No waiver of any of the provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
it is sought to be enforced. This Agreement contains the entire agreement
between the parties relating to the purchase and sale of the Property, all prior
negotiations between the parties are merged in this Agreement, and there are no
promises, agreements, conditions, undertakings, warranties, or representations,
oral or written, express or implied, between them other than as set forth in
this Agreement. Waiver from time to time of any provision or of any default
hereunder will not be deemed to be a full waiver of such provision or waiver of
any other provision hereunder or a waiver of any earlier or later default.

 

13. Benefit and Burden.

 

All terms of this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective legal representatives, successors, and
assigns. Upon written consent form the Seller, which shall not be unreasonably
withheld, the Purchaser shall have the right to assign its rights under this
Agreement (provided, however, that Purchaser shall remain liable for all of its
obligations hereunder) and, in the event of such assignment, all references in
this Agreement to Purchaser shall be deemed to refer to such assignee. In
determining whether to grant consent for such assignment, Seller may take the
following factors into consideration: the proposed assignee’s net worth; the
proposed assignee’s relevant business experience; and any past business dealings
between the Seller and the proposed assignee. Notwithstanding the foregoing,
Purchaser shall enjoy the right to assign its rights and obligations under this
Agreement, without the Seller’s consent, to an entity under management control
by Purchaser. If Purchaser assigns it rights under this Agreement, Purchaser
shall promptly deliver an executed copy of the instrument of Assignment to
Seller.



--------------------------------------------------------------------------------

14. Governing Law.

 

This Agreement is being executed by Purchaser and Seller, and is intended to be
performed, in the Commonwealth of Virginia, and shall be construed and enforced
in accordance with the laws of the Commonwealth of Virginia. If any term,
covenant, or condition of this Agreement, or the application thereof to any
party, shall be invalid or unenforceable, the remaining terms, covenants, and
conditions or circumstances shall not be affected thereby, each term shall be
valid and enforceable to the fullest extent permitted by law.

 

15. Notices.

 

All notices, requests, demands, and other communications hereunder shall be in
writing (except as stated otherwise in Paragraph 8(b) above) and shall be deemed
to have been duly given if delivered by express delivery service, facsimile (if
evidence of receipt is produced), personally, or sent by registered or certified
United States mail, return receipt requested, properly addressed and postage
prepaid:

 

    If to Seller:    Rowe Properties, Inc.          Attention: Gene Morphis, CFO
         1650 Tysons Blvd. Suite 710          McLean, Virginia 22102    
With a copy to:    Silver Freedman & Taff, LLP          Attention: Sidney J.
Silver, Esq.          1700 Wisconsin Avenue, N.W.          Washington, D.C.
20007     If to Purchaser:    Hash Investments, LLC          Attention: David
Hagan, Manager          P.O. Box 522          __________________________      
   Christiansburg, Virginia 24068     With a copy to:   
__________________________          __________________________         
__________________________          __________________________    
If to Escrow Agent:    __________________________         
__________________________          __________________________         
__________________________



--------------------------------------------------------------------------------

The parties hereto shall be responsible for notifying each other of any change
of address.

 

If deposited in the United States mail, the date of notice shall be the date
falling three (3) days after the date of postmark. If delivered personally or
facsimile, the date of notice shall be the date actually received or refused. If
delivered by express delivery service, the date of notice shall the next day
following the date sent.

 

16. Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.

 

17. Brokerage.

 

Purchaser and Seller each represent and warrant to the other that no agent,
broker or finder has acted for them in connection with this Agreement. Purchaser
and Seller each shall indemnify, defend and save the other harmless from and
against any claims for brokerage, commissions or finders fees or other fees
relative to this Agreement or the sale of the Property, and all court costs,
attorneys’ fees, and other costs or expenses arising therefrom, and alleged to
be due by authorization of the indemnifying party resulting from a breach of the
foregoing representations and warranties.

 

18. Time is of the Essence.

 

Time is of the essence in the performance of all obligations of Purchaser and
Seller hereunder.

 

19. Default.

 

(a) The parties acknowledge and agree that Seller should be entitled to
compensation for any detriment suffered if Purchaser breaches any of its
representations or warranties or fails to perform any of its covenants in any
material respect prior to Closing but agree that it would be extremely difficult
to ascertain the extent of the actual detriment Seller would suffer as a result
of such breach and/or failure. Consequently, if Purchaser breaches any of its
representations or warranties, fails to perform any of its covenants required to
be performed prior to Closing in any material respect, or otherwise defaults in
its obligations prior to Closing hereunder, then Seller shall be entitled to
terminate this Agreement by giving written notice thereof to Purchaser prior to
or at the Closing in which event the Deposit shall be paid to Seller as a fixed,
agreed and liquidated damages, and, after payment of the Deposit to Seller,
neither Seller nor Purchaser will have any further rights or obligations under
this Agreement, except for any obligations that expressly survive termination.

 

(b) In the event Seller fails to perform any of its covenants to be performed
prior to Closing in any material respect prior to Closing, and such breach or
failure shall continue for a period of ten (10) Business Days after notice
thereof (it being understood that Purchaser may postpone the day of Closing
until the Seller’s Default is remedied) from Purchaser, then



--------------------------------------------------------------------------------

Purchaser’s sole and exclusive remedies shall be either (i) to file an action to
obtain specific performance of Seller’s obligation to convey the Property and to
perform Seller’s obligations pursuant to this Agreement or (ii) to terminate
this Agreement by giving written notice thereof to Seller prior to or at the
Closing, in which case the Deposit shall be returned to Purchaser, and the
parties will have no further obligations under this Agreement, except for any
obligations which expressly survive termination and/or Closing. In no event
whatsoever shall Purchaser be entitled to any damages, rights or remedies
against Seller as a result of any default of Seller hereunder prior to or at
Closing, other than as specifically set forth in this Paragraph.

 

20. Bankruptcy.

 

An “Event of Bankruptcy” is: the occurrence, with respect to Purchaser or its
principals including by way of example and not limitation, any member,
shareholder or partner of Purchaser (“Purchaser Parties”) and with respect to
Seller, of any of the following: (i) any Purchaser Parties or Seller becoming
insolvent, as that term is defined in Title 11 of the United States Code (the
“Bankruptcy Code”), or under the insolvency laws of any state (the “Insolvency
Laws”); (ii) appointment of a receiver or custodian for any property of any
Purchaser Parties or Seller, or the institution of a foreclosure or attachment
action upon any property of any Purchaser Parties or Seller; (iii) filing of a
voluntary petition by any Purchaser Parties or Seller under the provisions of
the Bankruptcy Code or Insolvency Laws; (iv) filing of an involuntary petition
against any Purchaser Parties or Seller as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which either (A) is not dismissed within
thirty (30) days after filing, or (B) results in the issuance of an order for
relief against the debtor; or (v) Purchaser Parties or Seller making or
consenting to an assignment for the benefit of creditors or a composition of
creditors, except the foregoing shall not apply to collateral assignments and
security interests granted by Purchaser Parties to their lenders.

 

Upon occurrence of an Event of Bankruptcy, the non-bankrupt party shall have all
rights and remedies available pursuant to this Article 10; provided, however,
that while a case (the “Case”) in which the bankrupt party is the subject debtor
under the Bankruptcy Code is pending, the non-bankrupt party’s right to
terminate this Agreement shall be subject, to the extent required by the
Bankruptcy Code, to any rights of the non-bankrupt party or its trustee in
bankruptcy (collectively, “Trustee”) to assume or assign this Agreement pursuant
to the Bankruptcy Code. Trustee shall not have the right to assume or assign
this Agreement unless Trustee promptly: (i) cures all defaults under this
Agreement; (ii) compensates the non-bankrupt party for damages incurred as a
result of such defaults; (iii) provides adequate assurance, reasonably
acceptable to the non-bankrupt party, of future performance on the part of the
bankrupt party or its assignee as to all financial and other performance
criteria specified in this Agreement; (iv) complies with the other requirements
of this Agreement; and (v) complies with all other requirements of the
Bankruptcy Code. If Trustee fails to assume or assign this Agreement in
accordance with the requirements of the Bankruptcy Code within sixty (60) days
after entry of an order for relief then Trustee shall be deemed to have rejected
this Agreement. All assurances of future performance specified in the Bankruptcy
Code must be provided. Notwithstanding the foregoing, if Trustee shall propose
to assume and assign this Agreement, such assumption or assignment shall be
strictly in accordance with this Agreement. The failure of the bankrupt party
and/or such Trustee to promptly satisfy the requirements of this Paragraph shall
entitle the non-bankrupt party to specifically and immediately terminate this
Agreement and to all rights of Purchaser hereunder consistent with this
Agreement.



--------------------------------------------------------------------------------

21. Other Provisions.

 

(a) Any references in this Agreement to a period of time less than thirty (30)
days shall be deemed to include only business days, i.e., Monday through Friday,
exclusively. Where an Agreement provision refers to a time period of thirty (30)
days or longer, such time period shall be deemed to include all calendar days.
Any date specified in this Agreement which is a Saturday, Sunday, or legal
holiday shall be extended to the first regular business day after such date
which is not a Saturday, Sunday, or legal holiday. Any references herein to the
singular shall include the plural and reference to the male, female, or neuter
gender shall include references to all other genders.

 

(b) Seller represents and warrants to Purchaser that Seller is duly organized
and validly existing and in good standing under the laws of the Commonwealth of
Virginia, qualified to do business in the Commonwealth of Virginia, and that the
Seller has the authority to execute and perform this Agreement..

 

(c) Purchaser represents and warrants to Seller that Purchaser is duly organized
and validly existing and in good standing under the laws of the Commonwealth of
Virginia, qualified to do business in the Commonwealth of Virginia, and that the
Purchaser has the authority to execute and perform this Agreement; that all
necessary consents and approvals from the principals and directors of Purchaser
have been obtained; and that the persons executing this Agreement on behalf of
the Purchaser are duly empowered to bind Purchaser to perform its obligations
hereunder. Copies of approvals are to be furnished by Purchaser upon written
request by Seller.

 

(d) If there is a dispute between the Seller and the Purchaser which goes to
litigation or alternative dispute resolution, then the prevailing party shall be
entitled to its reasonable attorney’s fees, consulting fees, and expenses from
the non-prevailing party.

 

(e) This Agreement is not valid until signed by the parties to this Agreement,
and this must be done by the date specified in Paragraph 10 of this Agreement.

 

(The remainder of this page intentionally left blank.)



--------------------------------------------------------------------------------

IN WITNESS THEREOF, Seller and Purchaser have signed this Agreement as of the
dates specified next to their respective signatures. By execution of this
Agreement, the Broker and the Escrow Agent acknowledge, and agree to abide by,
the terms of this Agreement as they may pertain to the Broker and the Escrow
Agent, respectively.

 

SELLER: ROWE PROPERTIES, INC. By:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

PURCHASER: HASH INVESTMENTS, LLC By:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------